           Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 1 of 24



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA
_______________________________________
                                            )
(1) PHARMACEUTICAL CARE                     )
MANAGEMENT ASSOCIATION,                     )
                                            )
                                Plaintiff,  )
                                            )
v.                                          )                  CIV-19-977-SLP
                                              Civil Action No. _______
                                            )
(1) GLEN MULREADY,                          )
in his official capacity as                 )
Insurance Commissioner of Oklahoma, and     )
                                            )
(2) the OKLAHOMA INSURANCE                  )
DEPARTMENT,                                 )
                                            )
                                Defendants. )
______________________________________ )

  COMPLAINT FOR DECLARATORY, INJUNCTIVE, AND OTHER RELIEF

      Plaintiff Pharmaceutical Care Management Association (“PCMA”), on behalf of

its members, alleges as follows:

                                    INTRODUCTION

      1.       This action seeks a declaration pursuant to 28 U.S.C. § 2201 that the

Patient’s Right to Pharmacy Choice Act (“the Act”) is subject to express preemption

under the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et. seq.

(“ERISA”) and the Medicare Prescription Drug Improvement and Modernization Act of

2003 (“MMA”). The Act impermissibly imposes requirements on central matters of plan

management, interferes with the national uniformity of benefits, and acts with respect to

Medicare Part D plans. Specifically, the Act restricts a pharmacy benefit manager’s

                                             1
            Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 2 of 24



(“PBM’s”) use of preferred pharmacy networks, interferes with a PBM’s calculation and

disbursement of benefits, and limits a PBM’s ability to manage the integrity, quality, and

safety of the providers in its network. In so doing, the Act prevents beneficiaries in

Oklahoma – workers, their families and seniors - from accessing the full extent of their

pharmaceutical benefit plans. The Court should declare the Act preempted and enjoin

Defendants from its enforcement.

                              JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331 because this case arises under federal law and pursuant to 28 U.S.C. §1367

because all claims not arising under federal law form part of the same case or controversy

as the federal law claims.

       3.       This Court has personal jurisdiction over Defendants because Defendants’

principal place of business is within the Western District of Oklahoma.

       4.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 because the

events giving rise to these claims occurred in this district and Defendants reside within

the State of Oklahoma.

                                       THE PARTIES

       5.       PCMA is the national trade association representing PBMs. PCMA’s PBM

member companies administer drug benefits for more than 230 million Americans

covered by ERISA and non-ERISA health plans. The ERISA benefit plans with which

PCMA’s members contract include both insured and self-funded benefit plans sponsored


                                               2
            Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 3 of 24



by employers and labor unions. The non-ERISA covered health plans include Medicare

Part D prescription drug plans and health plans sponsored by state and local governments

that contract directly for PBMs’ services. PCMA’s principal place of business is in

Washington, D.C.

       6.       PCMA brings this lawsuit on behalf of its members, which include PBMs

that administer prescription drug benefits on behalf of health plans and their beneficiaries

who reside or purchase pharmaceuticals in Oklahoma.

       7.       PCMA is a non-profit 501(c)(6) corporation duly organized under the laws

of the State of Delaware. PCMA’s members include the following PBMs: Abarca Health,

CastiaRx, CerpassRx, CVS Health, Envolve Pharmacy Solutions, Express Scripts,

Humana Pharmacy Solutions, IngenioRx, Integrated Prescription Management, Magellan

Rx Management, Maxor Plus, MedImpact Healthcare Systems, MeridianRx, OptumRx,

PerformRx, Prime Therapeutics, Serve You Rx, and WellDyneRx (collectively, the

“Members”).

       8.       The claims in this action, which PCMA’s Board of Directors has

authorized, serve the Members’ common interests. None of PCMA’s Members has

expressed disagreement with the Board’s decision to pursue this litigation. PCMA

accordingly has Article III standing to sue on behalf of its Members under the doctrine of

associational standing. Neither the claims asserted, nor the relief requested, requires the

participation of individual Members in this lawsuit.




                                              3
            Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 4 of 24



       9.       Defendant Glen Mulready is the Insurance Commissioner for the State of

Oklahoma (“the Insurance Commissioner”). The Insurance Commissioner’s principal

place of business is Oklahoma City, Oklahoma. The Insurance Commissioner is being

sued solely in his official capacity.

       10.      Defendant Oklahoma Insurance Department is a department of the

government of the State of Oklahoma, headquartered at Five Corporate Plaza, 3625 NW

56th, Suite 100, Oklahoma City, Oklahoma, 73112.

       11.      Defendants, and those subject to Defendants’ supervision, direction, and/or

control, are responsible for enforcement of the Act.

                     FEDERAL PREEMPTION OF STATE LAWS

       12.      The Supremacy Clause of the United States Constitution establishes that

federal law takes precedence over state laws. U.S. Const. art. VI, cl. 2. State laws are

prohibited from interfering with federal law, including the United States Constitution and

federal statutes. A state law that interferes with federal law is preempted. Preemption can

be either express or implied. Express preemption occurs when Congress explicitly states

its intent to preempt state laws that regulate a given topic.

       13.      ERISA is a comprehensive federal statute that regulates employee benefit

plans. 29 U.S.C. §1001, et. seq. Congress enacted ERISA to provide “a uniform

regulatory regime over employee benefit plans.” Aetna Health Inc. v. Davila, 542 U.S.

200, 248 (2004). In order to facilitate the efficient administration of benefits nationwide

and to ensure that ERISA plans did not face competing or conflicting regimes in each of


                                              4
         Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 5 of 24



the 50 states, Congress included a broad express preemption clause in ERISA. ERISA

preempts “any and all state laws insofar as they may now or hereafter relate to any

employee benefit plans.” 29 U.S.C. §1144(a).

       14.    In 2003, Congress established the Medicare prescription drug benefit,

referred to as Medicare Part D. Medicare Part D subsidizes the costs of prescription drugs

for Medicare beneficiaries, including U.S. citizens and lawful permanent residents age 65

and older and certain younger people with disabilities. Medicare Part D consists of a

comprehensive statutory and regulatory scheme that aims to balance costs (both to the

government and to beneficiaries) with access.

       15.    Medicare Part D employs “a market-based model under which marketplace

competition ensures that enrollees receive low prices for prescription drugs.” 70 Fed.

Reg. 4194, 4244. All Medicare Part D beneficiaries must receive their benefits through a

nongovernmental entity, the Medicare Part D plan sponsor; there is no mechanism to

allow pharmacists to bill Medicare directly for Medicare Part D covered drugs. 42 U.S.C.

§1395w-101(a)(1)(A). Part D plan sponsors, through PBMs, negotiate with pharmacies

for competitive pricing and service arrangement. See 42 U.S.C. §1395w-102(d)

(requiring Part D plan sponsors to provide Part D beneficiaries “with access to negotiated

prices”). In turn, Part D plan sponsors compete for beneficiaries by offering different

coverage options and lower out-of-pocket expenses.




                                             5
         Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 6 of 24



       16.    In order to prohibit state interference in the administration of the Medicare

Part D benefit, Congress adopted a broad express preemption provision for state laws

with respect to Part D plans. That preemption provision states:

              “The standards established under this part shall supersede any State law or
              regulation (other than State licensing laws or State laws relating to plan
              solvency) with respect to [Part D plans] which are offered by [Part D
              sponsors] under this part.” 42 U.S.C. §1395w-26(b)(3).

                                          FACTS

   A. The Prescription Drug Market and PBMs’ Role

       17.    Many Oklahoma residents receive their prescription drug benefits through

health plans, including self-funded and insured health benefit plans sponsored by

employers and employee organizations, health plans offered by nonprofit hospital or

medical service organizations, health plans sponsored by unions, federal and state

government plans, and publicly funded programs including Medicare Part D and

Medicaid (collectively “health plans”). Approximately 3.4 million of Oklahoma’s 3.9

million residents are covered by public or private insurance. Of the insured,

approximately 1.7 million are covered by employer sponsored health plans. Just over

500,000 Oklahomans have prescription drug coverage through the Medicare program.

       18.    When a health plan beneficiary fills a prescription at the pharmacy counter,

the resulting transaction is the product of several pre-existing contractual relationships.

At least five key players are involved in enabling a plan beneficiary to purchase a

prescription drug: pharmacies, wholesalers, manufacturers, PBMs, and health plans. A



                                              6
         Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 7 of 24



graphical description of the prescription drug supply and payment chain is attached as

Exhibit 1.

                   Pharmacies purchase drugs or drug ingredients from national and/or
                    regional wholesalers, who in turn, purchase drugs and drug ingredients
                    from manufacturers.

                   PBMs contract with pharmacies to create pharmacy networks that
                    guarantee beneficiaries access to their pharmaceutical benefits at
                    negotiated, standardized prices.

                   At the same time, PBMs use their purchasing power to negotiate rebates
                    with manufacturers that drive down total prescription drug costs for
                    health plans.

                   Health plans contract with PBMs to leverage the PBMs’ economies of
                    scale in managing their prescription drug benefits.

       19.       Health plans will choose from the various options offered by the PBM in

order to accomplish their plan goals and meet the needs of their beneficiaries. For

example, some plans are primarily concerned about reducing the costs of their pharmacy

benefits and implement structures with less flexibility or multi-tiered networks to achieve

that goal. These plans may choose to use preferred pharmacy networks or otherwise limit

the pharmacies to which plan beneficiaries can go for maintenance medication in order to

leverage claims-volume for better prices. Other plans, however, are willing to increase

costs in order to provide more service options. Plans offering a specialty pharmacy

benefit may prioritize their members’ access to a specifically-accredited specialty

pharmacist over proximity to the member, and may craft their specialty pharmacy

offerings accordingly. Medicare Part D plans may create a plan structure that matches the




                                              7
         Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 8 of 24



specialized needs of seniors, such as a structure that prioritizes inexpensive and

convenient refills of maintenance prescription drugs that members take regularly.

       20.         PBMs offer health benefit plans a variety of services to manage their

prescription drug benefits. PBMs process claims and make disbursements. In addition,

health plans engage PBMs to increase access for beneficiaries, drive value, and improve

quality of care. Some of the tools PBMs use to further these plan goals include:

                     a. Pharmacy Networks

              i.         PBMs typically design retail pharmacy networks and negotiate with

pharmacies to set a competitive rate at which the PBM will reimburse a pharmacy for

each prescription that it fills. These networks are essential to PBMs’ contracts with health

plans because they allow PBMs to help ensure that a health plan’s members – workers,

their families and seniors – will receive adequate service, including accessibility at the

level required by the Centers for Medicare & Medicaid Services (“CMS”) for Medicare

Part D plan members.

             ii.         The pharmacies in a PBM’s network fill prescriptions for health plan

members using prescription drugs pharmacies have purchased directly from wholesalers

or manufacturers. When a health plan member goes to a pharmacy to fill a prescription,

the pharmacy confirms with the PBM the applicable plan design for the plan member in

order to determine coverage and copayment information. After the prescription is filled,

the PBM reimburses the pharmacy at a contractually agreed to negotiated rate minus the

copay collected by the pharmacy from the plan participant.


                                                 8
         Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 9 of 24



           iii.         In order to offer beneficiaries and plan sponsors additional cost-

savings, PBMs also create preferred pharmacy networks. Preferred pharmacy networks

are networks of pharmacies where plans and beneficiaries pay a lower amount for a drug

than at a pharmacy in the standard network.

           iv.          A preferred pharmacy network provides value to beneficiaries and

plan sponsors. Beneficiaries benefit from lower copays and other cost sharing discounts

for drugs obtained at a pharmacy in the preferred pharmacy network. These lower copays

and other cost-sharing discounts incentivize beneficiaries to purchase drugs from

preferred pharmacies. Health plans benefit because pharmacies agree to lower

reimbursement rates in exchange for participation in the preferred pharmacy network.

Pharmacies agree to participate in a preferred network in order to obtain a higher volume

of beneficiaries.

                    b. Quality of Care Initiatives

             i.         PBMs improve care quality and safety by using benefits and claims

data and technological tools to reduce the risk of drug duplication and dangerous drug-to-

drug interactions. PBMs maintain IT systems, pharmacy help lines, and benefit manuals

that assist pharmacies in processing claims accurately and efficiently while reducing

medical errors.

            ii.         PBMs often require pharmacies to satisfy specific safety and quality

criteria to participate in their networks to improve the quality of care provided to

beneficiaries.


                                                9
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 10 of 24



           iii.       PBMs also use credentialing and enhanced accreditation standards to

evaluate a pharmacy’s ability to provide high-value specialty services and to ensure only

qualified pharmacies provide care to beneficiaries. These specialty pharmacies manage

drug regimens for patients with complex, chronic, or rare medical conditions such as

multiple sclerosis, hepatitis C, cystic fibrosis, and hemophilia. Because of unique

handling requirements and the complexities of caring for patients with complex, chronic,

or rare conditions, the average pharmacy is often ill equipped to dispense specialty

pharmaceuticals and provide appropriate levels of patient care. PBMs’ enhanced

accreditation standards help ensure that patients with the most challenging drug regimens

receive care from the most qualified individuals.

           iv.        PBMs conduct drug utilization review programs – ongoing reviews

of what drugs a provider prescribes, a pharmacist dispenses, and a plan member uses –

and implement patient adherence programs to help patients stick to their prescription

regimens. Both programs improve clinical outcomes while simultaneously managing

prescription volume and expenditures.

                  c. Obtaining Value for Beneficiaries and Health Plans

             i.       PBMs use several tools to encourage dispensing of lower-cost

generics and less expensive brands, including formularies, tiered cost sharing, prior

authorization and step therapy protocols, generic incentive programs, consumer

education, and physician outreach, in order to improve care and lower costs.




                                            10
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 11 of 24



            ii.         PBMs review pharmacy claims, including after the point-of-sale and

after initial payments have been made, to ensure that benefits are disbursed in accordance

with the terms of the plan. Often, changes in individual reimbursements are necessary

due to unintentional processing errors when the pharmacist originally submitted the

claim. PBMs will recoup payments made in excess of the contractually agreed to rate

with the pharmacy.

      21.         Because PBMs provide some of the best tools in the marketplace to control

prescription drug costs and maximize patient outcomes, nearly all plans – public and

private, ERISA and Medicare Part D – providing prescription drug coverage utilize

PBMs’ services.

      22.         Health plans will select a PBM through a competitive bidding process, in

which PBMs submit bids in response to requests for proposals from a health plan. PBMs

compete on both financial and service terms. PBMs seek to differentiate themselves to

potential customers on drug prices, administrative fees and other charges for a PBM’s

services, the breadth of the PBM’s pharmacy network, and other services PBMs offer to

drive value and improve beneficiaries’ outcomes.

      23.         Health plans individually negotiate their contracts with PBMs. In these

contracts, PBMs make various guarantees related to services and drug pricing, including

obligations for the PBM to offer certain pharmacy networks. A health plan’s contract

with a PBM will also typically include performance incentives for the PBM related to

efficient and accurate claims processing.


                                               11
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 12 of 24



   B. The Patient’s Right to Pharmacy Choice Act

       24.    On May 21, 2019, Governor Kevin Stitt signed House Bill 2632 of the

2019 Regular Session of the Oklahoma State Legislature. House Bill 2632 created the

Patient’s Right to Pharmacy Choice Act. A copy of House Bill 2632 of the 2019 Regular

Session of the Oklahoma State Legislature is attached as Exhibit 2. The Act takes effect

on November 1, 2019.

       25.    Contrary to its name, the Act does not focus on patient rights. Rather, it

operates primarily to weaken competition among pharmacies by limiting the ability of

PBMs to offer their cost-saving and quality assurance initiatives within the State of

Oklahoma.

       26.    The Act defines a PBM as “a person that performs pharmacy benefits

management and any other person acting for such person under contractual or

employment relationship in the performance of pharmacy benefits management for a

managed-care company, non-profit hospital, medical service organization, insurance

company, third-party payor or a health program administered by a department of this

state.” 36 O.S. §6960(3).

       27.    The Act places several significant restrictions on PBMs:

                  a. Provisions Regulating Pharmacy Networks (collectively, the
                     “Network Restrictions”)

             i.       The Act imposes pharmacy access standards for both a PBM’s

standard retail pharmacy network and preferred pharmacy network. 36. O.S. §6961(A)

(“Pharmacy Access Standards”). For urban, suburban, and rural service areas, it sets a

                                            12
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 13 of 24



percentage of beneficiaries that must live within a set geographic distance from a network

pharmacy. Id. It also prohibits PBMs from using mail-order pharmacies to meet the

Pharmacy Access Standards. 36 O.S. §6961(B). The Oklahoma Insurance Department is

authorized to review and approve these networks. 36 O.S. §6962(A).

            ii.      The Act requires a PBM to allow any pharmacy to participate in any

pharmacy network at preferred participation status if the pharmacy is willing to accept

the terms and conditions the PBM has established for other pharmacies as a condition of

preferred network participation status. 36 O.S. §6962(B)(4) (“Any Willing Provider

Provision”).

           iii.      The Act prohibits PBMs from including the name of any pharmacy,

hospital, or other providers on mail, ID cards, or any other materials unless the materials

specifically lists all pharmacies, hospitals, and providers participating in the preferred and

non-preferred pharmacy networks. 36 O.S. §6961(D) (“Promotional Material

Prohibition”).

           iv.       The Act provides that a “health insurer or PBM shall not require or

incentivize using any discounts in cost-sharing or a reduction in copay or the number of

copays to individuals to receive prescription drugs from an individual’s choice of in-

network pharmacy.” 36 O.S. §6963(E) (“Cost-Sharing Discount Prohibition”).

            v.       The Act prohibits health insurers or PBMs from restricting an

individual’s choice of in-network provider for prescription drugs, 36 O.S. §6963 (D), or

requiring beneficiaries to use pharmacies that are directly or indirectly owned by the


                                             13
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 14 of 24



PBM, 36 O.S. §6961(C) (“Affiliated Pharmacy Service Provision”), including for the

limited purposes of refills or specialty drugs (together, “Beneficiary Direction

Provisions”).

           vi.       The Network Restrictions significantly curtail PBMs’ abilities to use

preferred pharmacy networks. A PBM will be limited in its ability to leverage increased

volume in exchange for a pharmacy’s participation in a preferred pharmacy network, and

beneficiaries will no longer have adequate access to lower copays and other cost sharing

discounts for using preferred pharmacies. As a result, pharmacies will have less incentive

to lower prices for plans and beneficiaries.

                  b. Provisions Regulating Claims Processing and Disbursements
                     (collectively, the “Claims Processing Restrictions”)

             i.      The Act prohibits a PBM from charging a pharmacy a fee related to

the adjudication of a claim, including without limitation, a fee for: (1) the submission of a

claim, (2) enrollment or participation in a retail pharmacy network, or (3) the

development or management of claims processing services or claims payment services

related to participation in a retail pharmacy network. 36 O.S. §6962(B)(2) (“Service Fee

Prohibition”).

            ii.      The Act prohibits a PBM from retroactively denying or reducing a

reimbursement for a covered service after returning a paid claim response as part of the

adjudication of the claim, unless the original claim was submitted fraudulently or to

correct errors identified in an audit in compliance with 59 O.S. §§ 356.2 and 356.3. 36

O.S. §6962(B)(6) (“Claims Adjustment Prohibition”).

                                               14
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 15 of 24



           iii.      The Act prohibits a PBM from reimbursing a pharmacy less than the

amount the PBM reimburses a pharmacy owned by or under common ownership with the

PBM for providing the same covered services. 36 O.S. §6962(B)(3) (“Affiliated

Pharmacy Reimbursement Provision”).

              iv.    The Act requires a PBM to establish and maintain an electronic

claim inquiry processing system using the National Council for Prescription Drug

Programs’ current standards to communicate information to pharmacies submitting claim

inquiries. 36 O.S. §6962(C)(3) (“Electronic Claim Inquiry Provision”).

              v.     The Claims Processing Restrictions interfere with the methodology

by which PBMs reimburse pharmacies for prescription drug claims. The Service Fee

Prohibition will prevent PBMs from collecting fees that are used to implement their

quality of care initiatives. The Claims Adjustment Prohibition will impede a PBM’s

ability to process claims in accordance with the terms of the health benefit plan.

         c.         Provisions Regulating Network Integrity, Quality, and Safety
                    (collectively, the “Integrity and Quality Restrictions”)

               i.    The Act prohibits a PBM from denying, limiting, or terminating a

pharmacy’s contract based on the employment status of any employee who has an active

license to dispense, despite probation status. 36 O.S. §6962(B)(5) (“Pharmacy

Termination Prohibition”).

              ii.    The Act prohibits a PBM from failing to make any payment due to a

pharmacy for a covered service in the event a PBM terminates a pharmacy from its

network. 36 O.S. §6962(B)(7) (“Terminated Pharmacy Payment Provision”).

                                            15
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 16 of 24



             iii.         The Integrity and Quality Restrictions interfere with a PBM’s ability

to direct beneficiaries to qualified pharmacists. Instead, beneficiaries may seek services

from pharmacists who do not meet a PBM’s quality standards, either because they are

facing disciplinary proceedings or because they lack specialized expertise to work with

patients with complex or rare conditions.

                      d. Provisions Regarding Network Oversight (collectively, “Health
                         Insurer Oversight Provisions”)

               i.         The Act requires a health insurer to be responsible for monitoring all

activities carried out by, or on behalf of, the health insurer under the Act. 36 O.S. §6963

(“Health Insurer Monitoring Requirement”).

              ii.         A health insurer’s pharmacy and therapeutics committee is required

to establish a formulary of both generic and brand name drugs to identify drugs that offer

the greatest overall value. 36 O.S. §6964(A) (“Formulary Requirement”).

             iii.         Together, the Health Insurer Oversight Provisions interfere with the

contractual relationship between health plans and their PBMs.

       28.          The Act authorizes the Insurance Commissioner to enforce the Act. The

Insurance Commissioner is authorized to conduct investigations and review PBM files

and records as part of his enforcement authority. 36 O.S. § 6965(A)-(B).

   C. The Act Harms Beneficiaries, Health Benefit Plans, and PBMs

       29.          The Act interferes with PBMs’ methods of doing business and lessens their

ability to differentiate their services, damaging competition and diminishing their value to

plan members – workers, their families, and seniors.

                                                 16
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 17 of 24



       30.    First, the Act interferes with key aspects of plan design and benefit

packages that PBMs and health plans offer to beneficiaries. For example, the Act

impedes PBMs from offering discounts to plan members for using preferred pharmacies.

PBMs and the health benefit plans they serve must either: 1) restructure their benefit

packages nationwide to limit cost-sharing discounts, 2) create unique plan designs for

beneficiaries purchasing drugs in Oklahoma that limit cost-sharing discounts or 3) be

subject to penalties in Oklahoma, including fines and having licensing revoked.

       31.    Second, the Act prevents PBMs from managing prescription drug

reimbursements in accordance with the terms of the health benefit plan. The Integrity and

Quality Restrictions prevent PBMs from providing health plans and their beneficiaries

with the quality of care and oversight that they have been contracted to provide. In

addition, the Claims Adjustment Prohibition strictly limits PBMs’ abilities to collect

overpayments related to unintentional claims processing errors. A PBM’s ability 1) to

manage the quality of its pharmacy network, and 2) to accurately adjudicate and disburse

claims, is central to a PBM’s competitive position in the market. The Act will lessen a

PBM’s ability to differentiate its services, damaging its competitive position, and

lowering its value to health plans.

       32.    Third, the Act interferes with a beneficiary’s access to the quality and

safety standards currently necessary for inclusion in the PBM’s pharmacy network. For

example, the Act prevents a PBM from directing a patient with a complex, chronic

condition to a pharmacy with the expertise to meet that patient’s needs. Further, the Act


                                            17
         Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 18 of 24



prevents a PBM from terminating a pharmacy contract when a pharmacist has been

placed on probation. Without such guidance, a patient may unknowingly fill a

prescription at a pharmacy that lacks the requisite skills or quality standards for inclusion

in the PBM’s network.

       33.    The Act also restricts PBM business practices that drive value for health

plans and their beneficiaries. The Act disrupts the market-based negotiations between

PBMs and pharmacies and the tools PBMs use to contain and lower prescription drug

costs. PBMs and health plans will face higher costs for prescription drugs as a result.

       34.    By interfering with a PBM’s method of doing business, the Act, in turn,

harms plan members – workers, their families, and seniors. For example, the Pharmacy

Network Restrictions, including the Cost-Sharing Discount Prohibition, interfere with

plan members accessing the full extent of their prescription drug benefits in Oklahoma.

Beneficiaries in Oklahoma will not have access to the copay and cost-sharing discounts

that are available under their plan in the other 49 states.

   D. The Oklahoma Insurance Department Emergency Regulations

       35.    On October 22, 2019, Governor Stitt signed Emergency Regulations

adopted by the Insurance Commissioner to implement the Act. a copy of which is

attached as Exhibit 3. The Emergency Regulations go into effect on November 1, 2019.

       36.    Among its other provisions, the Emergency Regulations state that the Act

“draws no distinction between regular or specialty drugs, both being prescription




                                              18
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 19 of 24



medications, therefore, specialty drugs fall within the contemplation of the act.” Okla.

Admin. Code §365:25-29-7.1(a)(2) (“Specialty Drugs Rule”).

       37.    The Emergency Regulations also prohibit PBMs from including the name

of any pharmacy, hospital, or other provider unless it specifically lists all pharmacies,

hospitals, and providers. OAC §365:25-29-7.1(a)(3) (“Promotional Materials Rule”).

       38.    Further, the Emergency Regulations require a health insurer utilizing the

services of a PBM to be responsible for approving all contractual documents utilized by

its contracted PBMs and its retail pharmacy network to ensure compliance with the Act.

OAC §365:25-29-9(c)(1) (“Contract Approval Rule”).

       39.    The Specialty Drugs Rule, the Promotional Materials Rule, and the

Contract Approval Rule each exceed the scope of the Insurance Commissioner’s

authority under the Act. In addition, these rules interfere with a PBM’s ability to manage

a health plan’s pharmacy benefits.

   E. A Justiciable Controversy Now Exists Between PCMA and Defendants

       40.    An actual case or controversy has arisen between the parties. The Act and

the Emergency Regulations will become effective on November 1, 2019. As such, the

claims raised by PCMA in this complaint are fit for judicial decision today and are not

speculative or contingent. In order to comply with the Act, PCMA’s members will be

forced immediately to revise their business practices, including their preferred pharmacy

networks and processes in place to review claims and make disbursements. Such injury to




                                             19
         Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 20 of 24



the Members would make out a justiciable case had the Members themselves brought

suit.

                                  CLAIMS FOR RELIEF

                                          COUNT 1

                                  (ERISA PREEMPTION)

        41.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 40 if fully set forth herein.

        42.   The Act, the Specialty Drugs Rule, the Promotional Materials Rule, and the

Contract Approval Rule “relate to” an employee benefit plan because they (1) impose

requirements on those PBMs serving “third-party payor[s],” which facially encompasses

ERISA-covered health plans, (2) regulate central matters of plan management, (3)

interfere with the national uniformity of benefits, and (4) cause an acute economic impact

that forces an ERISA plan to adopt a substantive coverage scheme.

        43.   The Act, the Specialty Drugs Rule, the Promotional Materials Rule, and the

Contract Approval Rule regulate PBMs administering pharmacy benefits on behalf of

health plans covered by ERISA and therefore functions as a regulation of such ERISA-

covered plans.

        44.   Accordingly, the Act, the Specialty Drugs Rule, the Promotional Materials,

and the Contract Approval Rule are expressly preempted by ERISA.

                                          COUNT 2

                          (MEDICARE PART D PREEMPTION)


                                              20
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 21 of 24



       45.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 40 as if fully set forth herein.

       46.      The Federal government and CMS have established standards that

comprehensively regulate the operations of Medicare Part D plans and by extension,

PBMs serving those plans. See 42 C.F.R. §423.505(i) (requirements for contracts

between Medicare Part D plan sponsors and first-tier entities, such as PBMs). For

example, the MMA and its implementing regulations include:

             a. An express authorization to establish preferred pharmacy networks where

beneficiaries can obtain reduced copayments or coinsurance, see 42

C.F.R.§423.120(a)(9);

             b. A network access requirement that dictates the number of pharmacies that

must be included in a Part D plan’s pharmacy network and the inclusion of mail-order

pharmacies in those networks, see 42 C.F.R. §§423.120(a)(1)&(3);

             c. An any willing provider requirement, which requires a Part D sponsor to

contract with any pharmacy that meets the Part D sponsor’s terms and conditions for

participation in the plan’s standard, non-preferred network, see 42 C.F.R. §423.120(a)(8)

and 42 C.F.R. §423.505(b)(18);

             d. A requirement guaranteeing beneficiaries access to negotiated prices, 42

U.S.C. §1395w-102(d)(1)(A), and prohibiting the government from interfering with price

negotiations among pharmacies and Medicare Part D plans and from instituting a price




                                              21
        Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 22 of 24



structure for the reimbursement of Medicare Part D drugs, see 42 U.S.C. §1395w-

111(i)(1)-(2);

             e. Requirements related to dissemination of plan information to beneficiaries,

including the participation of pharmacies in the Part D plan’s network, see 42 C.F.R.

§423.128.

             f. Requirements for Part D sponsors to monitor the regulatory compliance of

PBMs with whom they contract, see 42 C.F.R. §423.505(i).

       47.       The Act, the Specialty Drugs Rule, the Promotional Materials Rule, and the

Contract Approval Rule are laws with respect to Medicare Part D plans because they

specifically regulate health plans, including Medicare Part D plans, either directly or

through PBMs. Although not necessary for purposes of the express preemption

requirement, the Act, the Specialty Drugs Rule, the Promotional Materials Rule, and the

Contract Approval Rule also regulate Part D plans in areas where the federal government

has expressly established standards governing these plans.

       48.       Accordingly, the Act, the Specialty Drugs Rule, the Promotional Materials

Rule, and the Contract Approval Rule are expressly preempted by Medicare Part D.

                                          COUNT 3

                       (For Ultra Vires Agency Action) (Alternative)

       49.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 40 as if fully set forth within.




                                              22
          Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 23 of 24



       50.      The Oklahoma Administrative Procedures Act requires this Court to hold

unlawful and set aside any rule that exceeds the statute authorizing or controlling its

issuance. 75 O.S. §306.

       51.      The Specialty Drugs Rule, the Promotional Materials Rule, and the

Contract Approval Rule exceed the Defendants’ authority in the Act as conferred upon

Defendants by the Oklahoma Legislature.

       52.      Defendants’ ultra vires action will cause Plaintiff substantial and irreparable

harm, as described above. Therefore, Plaintiff is entitled to the declaratory and injunctive

relief requested herein.

                                  REQUEST FOR RELIEF

       WHEREFORE, PCMA respectfully prays that this Court:

             (1) declare that the Act, the Specialty Drugs Rule, the Promotional Materials

   Rule, and the Contract Approval Rule are preempted by the Employee Retirement

   Income Security Act of 1974, 29 U.S.C. §§1001 et seq.,;

             (2) declare that the Act, the Specialty Drugs Rule, the Promotional Materials,

   Rule, and the Contract Approval Rule are preempted by the Medicare Part D statute,

   42 U.S.C. §1395w-112(g) and 1395w-26(b)(3);

             (3) alternatively, to the extent the Act is not preempted, declare that the

   Specialty Drugs Rule, the Promotional Materials Rule, and the Contract Approval

   Rule are invalid because they exceed the scope of Defendants’ authority under the

   Act;


                                                23
     Case 5:19-cv-00977-SLP Document 1 Filed 10/25/19 Page 24 of 24



      (4) grant preliminary and permanent injunctive relief enjoining Defendants and

his agents from taking any action under or to enforce the Act; and

      (5) grant Plaintiff such additional or different relief as it deems just and proper.

                               Respectfully submitted,

                               PHARMACEUTICAL CARE
                               MANAGEMENT ASSOCIATION, INC.

                               By its attorneys,



                               /s Joe E. Edwards____________________________
                               Joe E. Edwards
                               Oklahoma Bar #2640
                               Attorney for Plaintiff
                               Crowe & Dunlevy
                               Braniff Building
                               324 N. Robinson Ave., Ste. 100
                               Oklahoma City, OK 73102
                               Phone: (405) 239-5414
                               Fax: (405) 272-5923
                               joe.edwards@crowedunlevy.com

                               Dean Richlin (pro hac vice application pending)
                               Kristyn DeFilipp (pro hac vice application pending)
                               Andrew London (pro hac vice application pending)
                               Stephen Stich (pro hac vice application pending)
                               Attorneys for Plaintiff
                               Foley Hoag LLP
                               155 Seaport Blvd.
                               Boston, MA 02210
                               Phone: (617) 832-1000
                               Fax: (617) 832-7000
                               drichlin@foleyhoag.com
                               kbuncedefilipp@foleyhoag.com
                               alondon@foleyhoag.com
                               sstich@foelyhoag.com


                                         24
